DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal matters
	This action is in response to papers filed 10/25/2021.
Claims 1, 4-25 are pending.
Claims 20-25 have been added by amendment.
Claims 1, 4, 6-7, have been amended.
Applicant’s election without traverse of group 1, claims 1, 4, 6, and 7 and cytotoxic T cells in the reply filed on 3/25/2019 is acknowledged.
Claims 3, 5, 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2019.
Claims 1, 4, 6-7, 20-25 are being examined.
The previous 112 rejections and 101 rejection have been withdrawn in view of the amendment to the claims.  
Priority
	The instant application was filed 02/12/2018 is a national stage entry of PCT/EP2016/072579 with an international filing date: 09/22/2016 and claims foreign priority to GB1516972.5, filed 09/25/2015.
Claim Objections
Claim 7 objected to because of the following informalities:  

Claim 22 has been added by amendment and the preamble recites, “a method.”  Claims are more clear and concise when the preamble sets forth the intent of the claims.
Claims 23-25 are objected as they depend from claim 22.
 Appropriate correction is required.
Response to Arguments
This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 20-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas (Epigenomics (2014) volume 6, pages 179-191, published  online 9 May 2014), Zeilinger (PLOS ONE (2013) volume 8, e63812, pages 1-14), Gloss (Cancer Letters Volume 342, Issue 2, 28 January 2014, Pages 257-263) and G Homo sapiens low density lipoprotein receptor-related protein 5 (LRP5), RefSeqGene on chromosome 11 (GenBank accession NG_015835.1 (https://www.ncbi.nlm.nih.gov/nuccore/264681512?sat=21&satkey=51216775, Jun 12, 2014)
With regards to claim 1, 22 Farkas teaches, “Briefly, tumor and adjacent healthy tissues were homogenized by MagNA Lyser (HoffmannLa Roche) and the genomic DNA was extracted using the AllPrep DNA/RNA Isolation Kit protocol according to the manufacturer’s instructions (Qiagen, Hilden, Germany). Approximately 500 ng of DNA was bisulphite treated with Zymo EZ DNA Methylation Gold kit according to the manufacturer’s protocol. Two hundred ng of bisulphite treated DNA was subjected to whole genome amplification (WGA) and enzymatic digestion with reagents provided with the Infinium Human Methylation 450K kit (Illumina, Sweden).”  Thus Farkas teaches bisulfite treatment and amplification.  
Farkhas further teaches human LRP5 is methylated (abstract, table 2, table 5)
Gloss teaches LRP5 is an epigenetic marker of human epithelial ovarian cancer (table 1).
nd column).  Zeilinger teaches methylation of LRP5 was detected and decreased (table 2).Zellinger teaches amplification and bisulfite treated DNA and analysis of methylation (page 11, 2nd column, array based DNA methylation analysis with infininium methylation 450 K)
Thus Farkas and Zeilinger teach bisulfite treatment and amplification of genomic DNA including at least a portion of LRP5.  Further Gloss and Farkhas teach LRP5 is methylated in cancer.  Farkhas and Gloss do not specifically teach SEQ ID NO 1.
However, GenBank Accession NG_015835.1 teaches it comprises LRP5 (title) and comprises SEQ ID NO 1 nucleotides 63821-64308.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to bisulfite treat human genomic DNA and amplify LRP5 comprising SEQ ID NO 1.  The artisan would be motivated to further analyze the CpG methylation of the LRP5 gene and identify specific methylation involved in LRP5 gene regulation.  The artisan would have a reasonable expectation of success as the artisan is merely using known techniques to detect know sequences.  
With regards to claim 4, Farkhas teaches microarray analysis using amplified DNA (methylation array).
With regards to claim 6, Farkhas teaches methylation in colorectal tumor samples.  
With regards to claim 20, 24Farkhas teaches detection of methylation in blood (180, 1st column, 1st full paragraph).
.  
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim 1, 4, 6-7, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain (Journal of Bone and Mineral Research (2012) volume 27, pages 1451-1461), Bocker (Blood (2011) volume 117, pages e182-e189) and Zeilinger (PLOS ONE (2013) volume 8, e63812, pages 1-14), Homo sapiens low density lipoprotein receptor-related protein 5 (LRP5), RefSeqGene on chromosome 11 (GenBank accession NG_015835.1 (https://www.ncbi.nlm.nih.gov/nuccore/264681512?sat=21&satkey=51216775, Jun 12, 2014), RefSeqGene on chromosome 11 (June 12, 2014).
Cain teaches, “All purified B-cell populations expressed Lrp5 and Lrp6 but lacked expression of Lrp4 (Fig. 3A). In hematopoietic stem cells and progenitors, Lrp4 is not expressed, Lrp5 is differentially expressed, and Lrp6 is universally expressed (Supplemental Fig. S7). “(1456, 1st column)
Thus Cain teaches LRP5 expression in B-cells and differential expression in developing B-Cells. Cain does not specifically teach examining methylation.
However, Bocker teaches, “The formation of the various hematopoietic cell types is a highly hierarchical process, originating from a unique HSC population in the BM that st column)
Bocker teaches, “A recent landmark study has used this approach to establish comprehensive methylome maps of various mouse hematopoietic cell populations, which led to the identification of new genes and pathways involved in lineage choice and differentiation.14 This work also showed that myelopoiesis and lymphopoiesis result in different terminal DNA methylation patterns and that myeloid commitment is characterized by less global DNA methylation than lymphoid commitment.14 These findings are in agreement with earlier reports showing that DNA methylation, in particular by DNA methyltransferase 1 (DNMT1), has a direct role in regulating the self-renewal of HSCs and the commitment to lymphoid versus myeloid lineages.15,16”
Zeilinger teaches detection of methylation of blood samples from humans which are current and never smokers ((page 2, 2nd column).  Zeilinger teaches methylation of LRP5 was detected and decreased (table 2).Zellinger teaches amplification and bisulfite treated DNA and analysis of methylation (page 11, 2nd column, array based DNA methylation analysis with infininium methylation 450 K)

Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to bisulfite treat and amplify a sequence comprising LRP5  and SEQ ID NO 1 in B-cells.  The artisan would be motivated to examiner LRP5 methylation as methylation is known to regulate gene expression of LRP5 as well as in hematopoiesis.  The artisan would have a reasonable expectation of success as the artisan is merely known methods to detect methylation of a known gene.
With regards to claim 4, Zeilinger teaches, “Genome-wide DNA methylation was assessed using the Illumina HumanMethylation450 BeadChip,” which is analysis selected from promoter analysis.
With regards to claim 6, Zeilinger teaches detection of methylation from blood samples from current and never smokers ((page 2, 2nd column).  
With regards to claim 7, Bocker teaches distinguishing B-cells monocytes and granulocytes in whole blood (figure 1).
With regards to claim 20 and 24, Bocker teaches analysis of blood samples.  
With regards to claims 21, 23, 25 as the most common reason to bisulfite treat and amplify DNA is to examine methylation, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to detect methylation in the amplified and bisulfite treated SEQ ID NO 1.  The artisan would be motivated to identify specific methylation sites.  The artisan would have a reasonable expectation of success as the artisan is merely using known method to detect known sequences.  
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4, 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of allowed, but not issued  Application No. 16/484246 in view of Homo sapiens low density lipoprotein receptor-related protein 5 (LRP5), RefSeqGene on chromosome 11 (GenBank accession NG_015835.1 (https://www.ncbi.nlm.nih.gov/nuccore/264681512?sat=21&satkey=51216775, Jun 12, 2014), Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to methods of bisulfite treatment and amplification of LRP5 or SEQ ID NO 1 ampl 2249 .
The claims of 246 are drawn to methods of identifying blood immune cells by methylation following bisulfite and amplification relative to control genes.  Dependent 
GenBank accession NG_015835.1 comprises SEQ ID NO 1 ( nucleotides 63821-64308)
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims that the instant claims are an obvious species of the genus claim in ‘246 as ‘246 suggest detection of methylation following bisulfite treatment and amplification.  The artisan would be motivated as ‘246 claims the detection of B-cells based on methylation. 
Response to Arguments
The response traverses the rejection asserting the claims are patentably distinct.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are co-extensive in scope as detailed in the rejection.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Steven Pohnert/Primary Examiner, Art Unit 1634